DETAILED ACTION
This Office action is in response to Amendment filed on 06/02/2021.  Claims 1, 3-7, 9-13, and 15-20 were pending with claims 1, 7, and 13 amended and claims 2, 8, and 14 canceled.  Claims 1, 3-7, 9-13, and 15-20 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 06/02/2021 has been entered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephonic interview with Daniel J. O’Connor (Reg. Num: 69023) on 08/13/2021.


AMENDMENTS TO THE CLAIMS
1.	(Currently Amended) A computer-implemented method for sharing medical data of a first user generated in association with a personal device of the first user, the computer-implemented method comprising:
maintaining identifying data of the first user in association with the personal device of the first user;
maintaining a rolling recording of medical data generated via one or more sensors in association with the personal device of the first user, wherein medical data is temporarily maintained within the rolling recording for a defined duration of time after the medical data is generated and the medical data is removed from the rolling recording upon expiration of the defined duration of time and wherein the medical data temporarily maintained within the rolling recording comprises data reflecting content of manual 
receiving a request to access the medical data within the rolling recording from a second device associated with a second user and determined to be within a defined range of the personal device of the first user, wherein the request comprises authorization credentials associated with the second device and the second user; 
upon verification that the authorization credentials are associated with an authorized user, providing, to the second device, the identifying data of the first user; and


7.	(Currently Amended) An apparatus for implementing sharing medical data of a first user generated in association with a personal device of the first user, the apparatus comprising one or more processors and at least one non-transitory memory storage area, the apparatus configured to:
maintain identifying data of the first user in association with a personal device of the first user;
maintain a rolling recording of medical data generated via one or more sensors in association with the personal device of the first user, wherein medical data is temporarily maintained within the rolling recording for a defined duration of time after the medical data is generated and the medical data is removed from the rolling recording upon expiration of the defined duration of time and wherein the medical data temporarily maintained within the rolling recording comprises data reflecting content of manual 
receive a request to access the medical data from a second device associated with a second user and determined to be within a defined range of the personal device of the first user, wherein the request comprises authorization credentials associated with the second device; and 
upon verification that the authorization credentials are associated with an authorized user, provide, to the second device, the identifying data of the first user; and


13.	(Currently Amended) A computer program product comprising a non-transitory computer readable medium having computer program instructions stored therein, the computer program instructions when executed by a processor, cause the processor to:
maintain identifying data of a first user in association with a personal device of the first user;
maintain a rolling recording of medical data generated via one or more sensors in association with the personal device of the first user, wherein medical data is temporarily maintained within the rolling recording for a defined duration of time after the medical data is generated and the medical data is removed from the rolling recording upon expiration of the defined duration of time and wherein the medical data temporarily maintained within the rolling recording comprises data reflecting content of manual 
receive a request to access the medical data within the rolling recording from a second device associated with a second user and determined to be within a defined range of the personal device of the first user, wherein the request comprises authorization credentials associated with the second device; and
upon verification that the authorization credentials are associated with an authorized user, provide, to the second device, the identifying data of the first user; and





















REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to teach neither singly nor in combination, the claimed limitations of “maintaining a rolling recording of medical data generated via one or more sensors in association with the personal device of the first user, wherein medical data is temporarily maintained within the rolling recording for a defined duration of time after the medical data is generated and the medical data is removed from the rolling recording upon expiration of the defined duration of time and wherein the medical data temporarily maintained within the rolling recording comprises data reflecting content of manual user input provided by the first user to the personal device of the first user; upon detecting a request to access the rolling recording of medical data generated in association with the personal device of the first user, providing, to the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIL H. LEE whose telephone number is 571-272-3408.  The examiner can normally be reached on Mon-Fri: 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian J. Gillis can be reached on 571-272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/GIL H. LEE/
Primary Patent Examiner, Art Unit 2446